ORDER
PER CURIAM.
On March 15, 1993, a three-judge panel * vacated the Board of Veterans’ Appeals (BVA or Board) decision which had reopened appellant’s claim and denied service connection, 4 Vet.App. 382. Citing McGinnis v. Brown, 4 Vet.App. 239 (1993), the Court concluded that appellant had not submitted new and material evidence and the BVA acted in excess of its statutory jurisdiction, authority and limitations, when it reopened the claim.
On March 29, 1993, the Secretary of Veterans Affairs (Secretary) moved for review by the Court en banc. He argues that Congress, under the rule of prejudicial error, limited the Court’s jurisdiction in that it cannot exercise its authority to correct error in BVA decisions where the appellant has not been harmed. He further argues that the decision perpetuates inconsistency between the Court’s panels as to observance of the rule of prejudicial error. He also asserts that the decision involves a “question of exceptional importance” and argues that the panel incorrectly held that the reopening of appellant’s claim by the BVA was in excess of statutory jurisdiction.
Upon consideration of the foregoing, it is
ORDERED that the Secretary’s motion for review by the Court en banc is denied.